Hill, C. J.
1. The charge of the court, as a whole, submitted, the issues made by the pleadings and the evidence fairly, fully and accurately, and the objections made to excerpts therefrom are without merit. No error of law appears, and the question of negligence as settled by the verdict is supported by some evidence.
2. The jury believed that the plaintiff’s theory as to how he was injured was the truth, notwithstanding some of the testimony may have brought his theory into seemingly direct and inexplicable conflict with physical -laws. The duty of reconciling mysterious facts with physical laws, and solving perplexing problems is peculiarly for the jury, and this court will not interfere with the solution, unless manifestly a mistake or indisputably erroneous. King Mfg. Co. v. Walton, 1 Ga. App. 403 (6), 411 (58 S. E. 115); Central R. Co. v. Rouse, 77 Ga. 407 (3 S. E. 307). Judgment affirmed.